Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on December 2, 2020.  As directed by the amendment: claims 39, 56 and 58 have been amended, claims 1-38 have been cancelled, and no claims have been added.  Thus, claims 39-58 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112(a) rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed December 2, 2020, with respect to the rejections of newly amended claims 39 and 58 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Massau, US 4,838,877.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-56 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 39 recites “a tip distance” in line 14, but does not recite the starting nor ending point of the tip distance, thus rendering the tip distance indefinite.  Additionally, the specification does not explicitly define a tip distance, instead indicating that it is the distance X1 as shown in the drawings.  For purposes of examination, the tip distance is being interpreted to be substantially equal to the wall thickness for claim 48, half the opening length for claim 50, smaller than the opening width for claim 51, the tip distance being substantially equal to the body distance for claim 53, and less than the body distance for claims 54-55. Claims 40-56 are rejected because they depend from claim 39.  Claim 58 is similarly rejected, and for purposes of examination “a tip distance” is being interpreted as less than the opening length. 
Claim 49 recites “a body distance”, but does not recite the starting nor ending point of the body distance, thus rendering the body distance indefinite.  Additionally, the specification does not explicitly define a body distance, instead indicating that it is the distance X2 as shown in the drawings.  For purposes of examination, the body distance 
Claim 51 recites “a body distance”, but does not recite the starting nor ending point of the body distance, thus rendering the body distance indefinite.  Additionally, the specification does not explicitly define a body distance, instead indicating that it is the distance X2 as shown in the drawings.  Claim 52 is rejected because it depends from claim 51.
Claim 53 recites “a body distance”, but does not recite the starting nor ending point of the body distance, thus rendering the body distance indefinite.  Additionally, the specification does not explicitly define a body distance, instead indicating that it is the distance X2 as shown in the drawings.  For purposes of examination, the body distance is being interpreted as less than the opening length.  
Claim 54 recites “a body distance”, but does not recite the starting nor ending point of the body distance, thus rendering the body distance indefinite.  Additionally, the specification does not explicitly define a body distance, instead indicating that it is the distance X2 as shown in the drawings.  For purposes of examination, the body distance is being interpreted as less than the opening length.  
Claim 55 recites “a body distance”, but does not recite the starting nor ending point of the body distance, thus rendering the body distance indefinite.  Additionally, the specification does not explicitly define a body distance, instead indicating that it is the distance X2 as shown in the drawings.  For purposes of examination, the body distance is being interpreted as substantially equal to the opening length.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-42, 44-45, 48-51, 53-56 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massau, US 4,838,877.
Regarding claim 39, Massau discloses a conical needle (needle, col. 5 line 33, shown in Figs. 1-7) comprising: a hollow needle body (hollow needle body, see annotated Fig. 7 below) having a distal end and a proximal end (distal end and proximal end, see annotated Fig. 7 below), the hollow needle body having a substantially consistent cross-sectional diameter (tube, col. 4 line 35) along the entire length of a longitudinal axis of the hollow needle body between the proximal end and the distal end of the hollow needle body (longitudinal axis centered within the lumen of the hollow needle body), the interior of the hollow needle body defining a fluid pathway extending along the longitudinal axis (fluid pathway within the lumen of the hollow needle body); a conical portion (conical portion, see annotated Fig. 7 below) located at the distal end of the hollow needle body (injection end in conical in shape, col. 4 lines 30-31), the conical portion defining a single (col. 4 lines 33-40), smooth (col. 6, lines 5-9) sidewall (sidewall, see annotated Fig. 7 below), a distal end, and a proximal end (distal end and proximal end, see annotated Fig. 7 below) and forming a conical tip (conical point 14, col. 5 line 59) located at the distal end of the conical portion, the conical tip having a sharp point 

    PNG
    media_image1.png
    953
    515
    media_image1.png
    Greyscale

Regarding claim 40, Massau discloses the conical needle of claim 39, wherein the proximal end of the hollow needle body is configured to mount to a syringe (collar 11 is for anchoring the needle to a syringe or injection device, col. 5 lines 37-38).  
Regarding claim 41, Massau discloses the conical needle of claim 40, wherein the proximal end of the hollow needle body is further configured to place the fluid pathway into fluid communication with the syringe (col. 4 lines 25-32).  
Regarding claim 42, Massau discloses the conical needle of claim 39, wherein the sidewall of the conical portion has an arcuate shape (Fig. 7 showing side wall having an arcuate shape).  
Regarding claim 44, Massau discloses the conical needle of claim 39, wherein the fluid pathway is positioned coaxially on the longitudinal axis in the hollow needle body and extends away from the longitudinal axis in the conical portion (col. 4, lines 25-33).  
Regarding claim 45, Massau discloses the conical needle of claim 39, wherein the ovular lateral opening has an opening width (width of the oval opening is perpendicular to the direction of the longitudinal axis), the opening length greater than the opening width (oval).  
Regarding claim 48, Massau discloses the conical needle of claim 39, wherein the hollow needle body defines a wall thickness (wall thickness is the thickness of the tube), the tip distance being substantially equal to the wall thickness (tip distance is defined, for purposes of examination, as substantially equal to the wall thickness).  
Regarding claim 49, Massau discloses the conical needle of claim 48, wherein the ovular lateral opening and the conical portion also define a body distance, the body 
Regarding claim 50, Massau discloses the conical needle of claim 49, wherein the opening length is at least double the tip distance (tip distance is defined, for purposes of examination, as half the opening length).  
Regarding claim 51, Massau discloses the conical needle of claim 39, wherein the ovular lateral opening and the conical portion define a body distance and an opening width, the tip distance being smaller than the opening width (tip distance is defined, for purposes of examination, as smaller than the opening width).  
Regarding claim 53, Massau discloses the conical needle of claim 39, wherein the conical portion and the ovular lateral opening define a body distance, the tip distance being substantially equal to the body distance, the opening length being greater than the body distance (tip distance is defined, for purposes of examination, as being substantially equal to the body distance, and body distance is defined, for purposes of examination, as less than the opening length).  
Regarding claim 54, Massau discloses the conical needle of claim 39, wherein the conical portion and the ovular lateral opening define a body distance, the tip distance being less than the body distance, the opening length being greater than the body distance (tip distance is defined, for purposes of examination, as being less than the body distance, and body distance is defined, for purposes of examination, as less than the opening length).  
Regarding claim 55, Massau discloses the conical needle of claim 39, wherein the conical portion and the lateral opening define a body distance, the tip distance being 
Regarding claim 56, Massau discloses the conical needle of claim 39, wherein the ovular lateral opening is smooth relative to all adjacent exterior surfaces of the conical portion such that the ovular lateral opening forms no cutting edges and avoids tissue damage (no cutting action whatsoever, col. 5, lines 60-61, and no tissue is cored, col. 9, lines 15-16).  
Regarding claim 58, Massau discloses a conical needle (claim limitation mapped as above for claim 39 unless otherwise noted below) comprising: a hollow needle body having a distal end and a proximal end, the hollow needle body having a substantially consistent cross-sectional diameter along the entire length of a longitudinal axis of the hollow needle body between the proximal end and the distal end of the hollow needle body, the interior of the hollow needle body defining a fluid pathway extending along the longitudinal axis; a conical portion located at the distal end of the hollow needle body, the conical portion defining a single, smooth sidewall, a distal end, and a proximal end and forming a sharp tip located at the distal end of the conical portion, the conical portion integrally formed with the hollow needle body; and an ovular lateral opening located fully within the sidewall of the conical portion, the ovular lateral opening being smooth relative to all adjacent exterior surfaces of the conical portion such that the ovular lateral opening forms no cutting edges and avoids tissue damage (no cutting action whatsoever, col. 5, lines 60-61, and no tissue is cored, col. 9, lines 15-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Massau in view of Shah et al. (Shah), US 2016/0338734 A1.
Regarding claim 43, Massau discloses the conical needle of claim 39.
Massau does not teach wherein the conical needle is constructed of a polished surgical steel.  
However, Shah teaches a needle constructed of a polished (Shah, polishing, P0071) surgical steel (Shah, stainless steel, ss304 with a full hard temper, P0074).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the material that the needle of Massau is made from with the material of Shah for the purpose of helping to keep the shape of the needle through penetration of the skin, as taught by Shah P0074.
Claims 46-47 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Massau.
Regarding claim 46, Massau discloses the conical needle of claim 45.
Massau teaches that the number of portals may be 2 (col. 6 lines 16-17), that the portals may be oval (col. 8 line 53), that the exterior needles are preferably 18 to 25 gauge (col. 7 line 55), and that the area of the portals is preferably the maximum that can be obtained (col. 7 lines 55-57). 
Massau teaches the claimed invention except for wherein the opening length is within the range of thirty-three hundredths to forty-two hundredths millimeters (0.33 - 0.42 mm) and the opening width is within the range of eighteen to twenty-one hundredths millimeters (0.18 - 0.21 mm).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to create ovular opening dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 47, 
Massau teaches that the number of portals may be 2 (col. 6 lines 16-17), that the portals may be oval (col. 8 line 53), that the exterior needles are preferably 18 to 25 gauge (col. 7 line 55), and that the area of the portals is preferably the maximum that can be obtained (col. 7 lines 55-57). 
Massau teaches the claimed invention except for wherein the opening length is at least double the opening width.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to create ovular opening dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 52, Massau discloses the conical needle of claim 51.
Massau teaches that the number of portals may be 2 (col. 6 lines 16-17), that the portals may be oval (col. 8 line 53), that the exterior needles are preferably 18 to 25 gauge (col. 7 line 55), and that the area of the portals is preferably the maximum that can be obtained (col. 7 lines 55-57). 
Massau teaches the claimed invention except for wherein the hollow needle body has an outer wall diameter and an inner wall diameter, the inner wall diameter being substantially the same as the opening width.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to create opening width dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Massau.
Regarding claim 57, Shah discloses a method for manufacturing a conical needle, the method comprising the following steps: bending or turning a blunt-tipped, hollow needle having a longitudinal axis (stock tubing is bent, P0105, and shown in Figs. 3-5); and grinding (primary bevel is then ground, P0105) a tip portion (bend 30, P0081) of the blunt-tipped, hollow needle to form a conical portion (conical portion formed at bend 30, P0081 and Figs. 4-5) having a sharp tip (sharp tip at distal end) at a distal end of the conical portion, and a lateral opening (central opening 22, P0071) located fully within a sidewall of the conical portion (Fig. 7).
Shah does not explicitly teach the sharp tip positioned on the longitudinal axis.
However, Massau teaches a hypodermic device wherein the sharp tip (needle sharp point, col. 6, line 9) is positioned on the longitudinal axis (col. 6 lines 5-9 and Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sharp tip of Shah to be positioned on the longitudinal axis as taught by Massau for the purpose of blunt dilatation with no cutting action, as taught by Massau col. 5 lines 60-61.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783